490 So.2d 273 (1986)
STATE of Louisiana
v.
Lennis Tommy BROUSSARD.
No. 86-KK-1003.
Supreme Court of Louisiana.
June 20, 1986.
PER CURIAM.
The judgment of the court of appeal is reversed and vacated. The judgment of the district court granting the motion to quash is reinstated and the case against defendant is dismissed. R.S. 14:74 is a criminal statute. After defendant is charged with criminal neglect of family, the provisions of R.S. 14:75, 75.1 and 75.2 come into play. Some of these are necessarily criminal in nature. The defendant is *274 entitled to counsel and if he cannot afford one, counsel must be appointed to represent him. The trial judge shall explain the defendant's rights to him (cf. the customary "Boykin" examination) before any proceeding under 14:75 is initiated.
LEMMON, J., would grant the writ and docket for argument.
COLE, J., respectfully dissents.
COLE, Justice dissenting.
I believe a correct analysis of the law is set forth in the opinion by the Court of Appeal.